EPITOMIZED OPINION
MAUCK, J.:
Buddenberg was driving an automobile upon a public street after night. That coming, meeting him, was an automobile, whose headlights threw the light into his face, and blinding him so that he could not see the street ahead. He then turned toward the curb and proceeded along the side of the street hear the curb, ran into an automobile owned by the defendant, Kavanagh, which was standing near the curb, on the wrong side of the street, and without lights, or any signal or warning of its location.
The defendant contended that Buddenberg was guilty of contributory negligence, which was the approximate cause of the accident; and that the facts set forth in the petition failed to show that •the 'failure of the defendant in not having lights upon his ear, was approximate cause of the accident. Held:
1. That where a driver of qn automobile is blinded by a light, so that he cannot see, it is his duty to instantly stop his automobile until such condition is removed and that his failure to do so is such contributory negligence, as authorizes the court to so find, as a matter of the law and directs the verdict on this proposition.
The court cites the following cases:
Jaquith v. Worden, 73 Wash., 349, 48 L. R. A. (n. s.), 827.
Hammond v. Morrison, 100 ATL., 154.
Kilgore v. Birmingham Railway, L. & P. Company, 75 Southern, 996.
Berry on Automobiles, § 376.
2. By the failure to allege facts, which show that the failure of the defendant to have lights upon his automobile parked at the curb, that the presence of lights would have avoided the injury, was the approximate cause of the collision, and the petition failed to state a cause of action.